 



Exhibit 10.31
CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
1. Employment Period
    1  
2. Terms of Employment
    2  
(a) Position and Duties
    2  
(b) Compensation
    2  
(i)  Base Salary
    2  
(ii)  Annual Bonus
    3  
(iii)  Qualified Plans
    3  
(iv)  Welfare Benefit Plans
    3  
(v)   Expenses
    4  
(vi)  Fringe Benefits and Perquisites
    4  
(vii)  Office and Support Staff
    4  
(viii)  Vacation
    4  
(ix)  Equity and Performance Based Awards
    4  
3. Termination of Employment
    5  
(a) Death or Disability
    5  
(b) Cause
    5  
(c) Good Reason; Window Period
    5  
(d) Notice of Termination
    6  
(e) Date of Termination
    6  
4. Obligations of the Company Upon Termination
    6  
(a) Good Reason or During a Window Period; Other than for Cause, Death or
Disability
    6  
(b) Death
    10  
(c) Disability
    10  
(d) Cause; Other than for Good Reason or During a Window Period
    11  
5. Non-exclusivity of Rights
    11  
6. Full Settlement; Resolution of Disputes
    11  
7. Certain Additional Payments by the Company
    12  
8. Confidential Information; Certain Prohibited Activities
    15  
9. Change of Control; Potential Change of Control
    16  
10. Successors
    20  
11. Miscellaneous
    21  

i



--------------------------------------------------------------------------------



 



CHANGE OF CONTROL EMPLOYMENT AGREEMENT
     This CHANGE OF CONTROL EMPLOYMENT AGREEMENT (the “Agreement”) by and
between Lennox International Inc., a Delaware corporation (the “Company”), and
                     (the “Executive”), dated as of the                      day
of                     , 200                    , to be effective as of the
Agreement Effective Date (as defined in Section 11(h) hereof).
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to assure that, in
the event of a Change of Control or Potential Change of Control (in each case as
defined in Section 9 hereof), the Company will have the continued services of
the Executive and the Executive will be provided with compensation and benefits
arrangements that meet his expectations. Therefore, in order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement. It is
understood that the Executive has an existing employment agreement (the
“Existing Agreement”) with the Company. This Agreement is intended to provide
certain protections to Executive that are not afforded by the Existing
Agreement. This Agreement is not, however, intended to provide benefits that are
duplicative of the Executive’s current benefits. To the extent that this
Agreement provides benefits of the same types as those provided under the
Existing Agreement, the Company shall provide the better of the benefits in each
case during the Employment Period. If Executive remains employed by the Company
at the conclusion of an Employment Period, the Existing Agreement shall continue
in effect in accordance with its terms thereafter, except that Executive’s Base
Salary for purposes of the Existing Agreement shall be equal to the Executive’s
Annual Base Salary under this Agreement at the conclusion of the Employment
Period.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment Period. Upon a Change of Control or Potential Change of
Control, the Company hereby agrees to continue the Executive in its employ, and
the Executive hereby agrees to remain in the employ of the Company, in
accordance with, and subject to, the terms and provisions of this Agreement, for
the period (the “Employment Period”) commencing on the date upon which there
occurs a Change of Control or a Potential Change of Control and ending on (i) if
a Change of Control has occurred, the second anniversary of the Employment
Effective Date or (ii) if a Potential Change of Control has occurred but a
Change of Control has not occurred, the earliest of (x) the date upon which the
Board determines in good faith that a Change of Control is unlikely to occur,
(y) any anniversary of the Potential Change of Control, if at least 30 days
prior to such anniversary the Executive notifies the Company in writing that he
elects to terminate his employment with the Company as of such anniversary and
(z) the second anniversary of the Employment Effective Date. If the Employment
Period commences by reason of a Potential Change of Control and the Employment
Period is thereafter terminated pursuant to clause (ii) (x) of the preceding
sentence, this Agreement shall nevertheless remain in effect and a new
Employment Period shall commence upon a subsequent Change of Control or
Potential Change of Control. The Company shall promptly notify the Executive in
writing of the occurrence of a Change of Control or Potential Change of Control
and of any determination

1



--------------------------------------------------------------------------------



 



made by the Board pursuant to clause (ii)(x) above that a Change of Control is
unlikely to occur. As used herein, the term “Employment Effective Date” shall
mean, with respect to any Employment Period, the date upon which such Employment
Period commences in accordance with this Section 1.

  2.   Terms of Employment.

(a) Position and Duties.
     (i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Employment Effective Date, and
(B) the Executive’s services shall be performed at the location where the
Executive was employed immediately preceding the Employment Effective Date or at
another location within 35 miles thereof.
     (ii) During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Employment
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Employment
Effective Date shall not thereafter be deemed to interfere with the performance
of the Executive’s responsibilities to the Company.
(b) Compensation.
     (i) Base Salary. During the Employment Period, the Executive shall receive
an annual base salary equal to the base salary in effect immediately prior to
the Employment Effective Date or, if more favorable to the Executive, the base
salary in effect at any time after the Employment Effective Date (“Annual Base
Salary”), which shall be paid in accordance with the normal business practice of
the Company. During the Employment Period, the Annual Base Salary shall be
reviewed at least annually and shall be increased at any time and from time to

2



--------------------------------------------------------------------------------



 



time as shall be substantially consistent with increases in base salary
generally awarded in the ordinary course of business to executives of the
Company and its affiliated companies. Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase and
the term “Annual Base Salary” as utilized in this Agreement shall refer to
Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include, when used with reference to the Company,
any company controlled by, controlling or under common control with the Company.
     (ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall
be awarded, for each fiscal year or portion thereof during the Employment
Period, an annual bonus (the “Annual Bonus”) in cash equal to the greater of
(A) the greatest dollar amount of annual bonus paid or awarded to or for the
benefit of the Executive in respect of any of the preceding three fiscal years
or (B) an amount comparable to the annual bonus awarded to other Company
executives taking into account Executive’s position and responsibilities with
the Company, prorated in the case of either (A) or (B) for any period consisting
of less than twelve full months. The Annual Bonus awarded for a particular
fiscal year shall (unless the Executive elects to defer receipt thereof) be paid
no later than the last day of the third month after the end of such year.
     (iii) Qualified Plans. During the Employment Period, the Executive shall be
entitled to participate in all profit-sharing, savings and retirement plans that
are tax-qualified under Section 401(a) of the Internal Revenue Code of 1986, as
amended (“Code”), and all plans that are supplemental to any such tax-qualified
plans, in each case to the extent that such plans are applicable generally to
other executives of the Company and its affiliated companies, but in no event
shall such plans provide the Executive with incentive opportunities (measured
with respect to both regular and special incentive opportunities, to the extent,
if any, that such distinction is applicable), savings opportunities and
retirement benefit opportunities that are, in each case, less favorable, in the
aggregate, than the most favorable plans of the Company and its affiliated
companies. As used in this Agreement, the term “most favorable” shall, when used
with reference to any plans, practices, policies or programs of the Company and
its affiliated companies, be deemed to refer to the most favorable plans,
practices, policies or programs of the Company and its affiliated companies as
in effect at any time during the three months preceding the Employment Effective
Date or, if more favorable to the Executive, provided generally at any time
after the Employment Effective Date to other executives of the Company and its
affiliated companies.
     (iv) Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental, vision,

3



--------------------------------------------------------------------------------



 



disability, salary continuance, group life and supplemental group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits that are less favorable, in the aggregate,
than the most favorable such plans, practices, policies and programs of the
Company and its affiliated companies.
     (v) Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies.
     (vi) Fringe Benefits and Perquisites. During the Employment Period, the
Executive shall be entitled to fringe benefits and perquisites in accordance
with the most favorable plans, practices, programs and policies of the Company
and its affiliated companies applicable to similarly situated executives, which,
in the aggregate, shall not be less than Executive’s benefits and perquisites in
effect prior to the commencement of the Employment Period or, if more favorable
to the Executive, the benefits and perquisites in effect at any time after the
Employment Effective Date .
     (vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the three months
preceding the Employment Effective Date.
     (viii) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies, but not less
than the amount of vacation time to which Executive was entitled prior to the
commencement of the Employment Period.
     (ix) Equity and Performance Based Awards. During the Employment Period, the
Executive shall be granted on an annual basis a long-term incentive package
consisting of stock options, restricted stock or restricted stock units and
other equity-based awards and performance grants, as selected by the Company,
with an aggregate value (as determined by an independent consulting firm
selected by Executive and reasonably acceptable to the Company) that shall be
not less than the aggregate value of the long-term incentive package awarded the
Executive in any of the three years immediately preceding such Employment
Period.

4



--------------------------------------------------------------------------------



 



  3.   Termination of Employment.

     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 11(d) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).
     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean
(i) dishonesty by Executive which results in substantial personal enrichment at
the expense of the Company or (ii) demonstratively willful repeated violations
of Executive’s obligations under this Agreement which are intended to result and
do result in material injury to the Company.
     (c) Good Reason; Window Period. The Executive’s employment may be
terminated during the Employment Period by the Executive for Good Reason or
during a Window Period by the Executive without any reason. For purposes of this
Agreement, “Window Period” shall mean the 90-day period commencing 366 days
after any Change of Control as defined in Section 9 of this Agreement. For
purposes of this Agreement, “Good Reason” shall mean:
     (i) any change in the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2 of this Agreement, excluding for this purpose any de
minimus changes and excluding an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive, or any other assignment to the
Executive of any duties inconsistent in any respect with such position,
authority, duties or responsibilities, other than de minimus inconsistencies or
other than, in each case, any such change in duties or such assignment that
would clearly constitute a promotion or other improvement in Executive’s
position;
     (ii) any failure by the Company to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not

5



--------------------------------------------------------------------------------



 



occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
     (iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 2(a)(i)(B) hereof;
     (iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;
     (v) any failure by the Company to comply with and satisfy the requirements
of Section 10 of this Agreement, provided that (A) the successor described in
Section 10(c) has received, at least ten days prior to the Date of Termination
(as defined in subparagraph (e) below), written notice from the Company or the
Executive of the requirements of such provision and (B) such failure to be in
compliance and satisfy the requirements of Section 10 shall continue as of the
Date of Termination; or
     (vi) in the event that the Executive is serving as a member of the Board
immediately prior to the Employment Effective Date, any failure to reelect
Executive as a member of the Board, unless such reelection would be prohibited
by the Company’s By-laws as in effect at the beginning of the Employment Period.
     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason or without any reason during a Window Period,
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 11(d) of this Agreement. The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.
     (e) Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means (i) if the Executive’s employment is terminated by the
Company for Cause, or by the Executive during a Window Period or for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

  4.   Obligations of the Company Upon Termination.

     (a) Good Reason or During a Window Period; Other than for Cause, Death or
Disability. If, during the Employment Period, the Company shall terminate the

6



--------------------------------------------------------------------------------



 



Executive’s employment other than for Cause or Disability or the Executive shall
terminate employment for Good Reason or his employment shall be terminated for
any reason during a Window Period:
     (i) the Company shall pay or provide to or in respect of the Executive the
following amounts and benefits:
     A. in a lump sum in cash, undiscounted, within 10 days after the Date of
Termination, an amount equal to the sum of (1) the Executive’s Annual Base
Salary through the Date of Termination, (2) the product of (x) the highest
Annual Bonus paid or awarded to or for the benefit of Executive during the three
fiscal years preceding the Date of Termination and (y) a fraction, the numerator
of which is the number of days in the current fiscal year through the Date of
Termination and the denominator of which is 365, (3) any deferred compensation
previously awarded to or earned by the Executive (together with any accrued
interest or earnings thereon) and (4) any compensation for unused vacation time
for which the Executive is eligible in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies, in
each case to the extent not theretofore paid (the sum of the amounts described
in clauses (1), (2), (3) and (4) shall be hereinafter referred to as the
“Accrued Obligation”);
     B. in a lump sum in cash, undiscounted, within 10 days after the Date of
Termination, an amount equal to the sum of (1) one and one-half times the Annual
Base Salary, if the Date of Termination occurs before the third anniversary of
Executive’s employment with the Company or, if thereafter, three times the
Annual Base Salary and (2) one and one-half times the highest Annual Bonus paid
or awarded to or for the benefit of the Executive, if the Date of Termination
occurs before the third anniversary of Executive’s employment with the Company
or, if thereafter, three times the highest Annual Bonus paid or awarded to or
for the benefit of the Executive during the three fiscal years preceding the
Date of Termination;
     C. an additional one and one-half Years of Vesting Service and Years of
Credited Service, if the Date of Termination occurs before the third anniversary
of Executive’s employment with the Company or, if thereafter, an additional
three Years of Vesting Service and Years of Credited Service, as well as an
incremental one and one-half years added to the Executive’s age, if the Date of
Termination occurs before the third anniversary of Executive’s employment with
the Company or, if thereafter, three years added to Executive’s age, for
purposes of the Company’s Supplemental Retirement Plan and Profit Sharing
Restoration Plan;

7



--------------------------------------------------------------------------------



 



     D. in a lump sum in cash, undiscounted, within 10 days after the Date of
Termination, an amount equal to the sum of (1) one and one-half times the Annual
Base Salary, if the Date of Termination occurs before the third anniversary of
Executive’s employment with the Company or, if thereafter, three times the
Annual Base Salary and (2) one and one-half times the highest Annual Bonus paid
or awarded to or for the benefit of the Executive, if the Date of Termination
occurs before the third anniversary of Executive’s employment with the Company
or, if thereafter, three times the highest Annual Bonus paid or awarded to or
for the benefit of the Executive during the three fiscal years preceding the
Date of Termination (the amounts in this clause D. to reflect the equity
component of Executive’s overall compensation);
     E. in a lump sum in cash, undiscounted, within 10 days after the Date of
Termination, an amount equal to the sum of (1) 15% of the Annual Base Salary
(this amount being paid in lieu of the provision of out placement services) and
(2) three times 15% of the Annual Base Salary that would have been paid or
awarded to or for the benefit of the Executive during the fiscal year that
includes the Date of Termination (this amount to reflect the perquisites
component of Executive’s overall compensation);
     F. effective as of the Date of Termination, (x) immediate vesting and
exercisability of, termination of any restrictions on sale or transfer (other
than any such restriction arising by operation of law) with respect to and
treatment of any performance goals as having been satisfied at the highest
possible level with respect to each and every stock option, restricted stock
award, restricted stock unit award and other equity-based award and performance
award (each, a “Compensatory Award”) that is outstanding as of a time
immediately prior to the Date of Termination, (y) the extension of the term
during which each and every Compensatory Award may be exercised by the Executive
until the earlier of (1) the third anniversary of the Date of Termination or
(2) the date upon which the right to exercise any Compensatory Award would have
expired if the Executive had continued to be employed by the Company under the
terms of this Agreement until the second anniversary of the Employment Effective
Date and (z) at the sole election of Executive, in exchange for any or all
Compensatory Awards that are either denominated in or payable in Common Stock,
an amount in cash equal to the number of shares of Common Stock that are subject
to the Compensatory Award multiplied by the excess of (i) the Highest Price Per
Share (as defined below) over (ii) the exercise or purchase price, if any, of
such Compensatory Awards. As used herein, the term “Highest Price Per Share”
shall mean the highest price per share that can be determined to have been paid
or agreed to be paid for any share of Common Stock by a Covered Person (as
defined below) at any time during the Employment Period or the six-month period

8



--------------------------------------------------------------------------------



 



immediately preceding the Employment Effective Date. As used herein, the term
“Covered Person” shall mean any Person other than an Exempt Person (in each case
as defined in Section 9 hereof) who (i) is the Beneficial Owner (as defined in
Section 9 hereof) of 35% or more of the outstanding shares of Common Stock or
35% or more of the combined voting power of the outstanding Voting Stock (as
defined in Section 9 hereof) of the Company at any time during the Employment
Period or the two-year period immediately prior to the Employment Effective
Date, or (ii) is a Person who has any material involvement in proposing or
effecting the Change of Control or Potential Change of Control (but excluding
any Person whose involvement in proposing or effecting the Change of Control or
Potential Change of Control resulted solely from such Person’s voting or selling
of Common Stock in connection with the Change of Control or Potential Change of
Control, from such Person’s status as a director or officer of the Company in
evaluating and/or approving a Change of Control or Potential Change of Control
or both). In determining the Highest Price Per Share, the price paid or agreed
to be paid by a Covered Person will be appropriately adjusted to take into
account (W) distributions paid or payable in stock, (X) subdivisions of
outstanding stock, (Y) combinations of shares of stock into a smaller number of
shares and (Z) similar events.
     (ii) for the eighteen month period, if the Date of Termination occurs
before the third anniversary of Executive’s employment with the Company or, if
thereafter, three-year period commencing with the Date of Termination, and in
the case of medical and health benefits for the COBRA continuation period
commencing thereafter, the Company shall continue medical and health benefits
and group life and supplemental group life benefits to the Executive and/or the
Executive’s family at least equal to those that would have been provided to them
in accordance with the plans, programs, practices and policies described in
Section 2(b)(iv) of this Agreement if the Executive’s employment had not been
terminated (such continuation of such benefits for the applicable period herein
set forth shall be hereinafter referred to as “Welfare Benefit Continuation”).
For purposes of determining eligibility of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until the second anniversary, if the Date
of Termination occurs before the third anniversary of Executive’s employment
with the Company or, if thereafter, third anniversary of Executive’s Date of
Termination and to have retired on such date; and
     (iii) the Company shall timely pay or provide to the Executive and/or the
Executive’s family any other amounts or benefits required to be paid or provided
or which the Executive and/or the Executive’s family is eligible to receive
pursuant to this Agreement and under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies as in effect
and applicable generally to other executives and their families on the

9



--------------------------------------------------------------------------------



 



Employment Effective Date (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
     (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, and other than during a Window
Period in which event the provisions of Section 4(a) shall govern and the
Executive shall be entitled to the amounts and benefits set forth therein, this
Agreement shall terminate and the Company shall be obligated to pay to the
Executive’s legal representatives under this Agreement the greater of (i) such
benefits as would be provided to Executive under the Existing Agreement or
(ii)(A) the payment of the Accrued Obligations (which shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination), (B) the payment of an amount equal to the
Annual Salary that would have been paid to the Executive pursuant to this
Agreement for the period beginning on the Date of Termination and ending on the
first anniversary thereof if the Executive’s employment had not terminated by
reason of death (which shall be paid to the Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within 30 days of the Date of Termination),
(C) the timely payment or provision of the Welfare Benefit Continuation and
Other Benefits and (D) effective as of the Date of Termination, (x) immediate
vesting and exercisability of, and termination of any restrictions on sale or
transfer (other than any such restriction arising by operation of law) with
respect to, each and every Compensatory Award outstanding as of a time
immediately prior to the Date of Termination, (y) the extension of the term
during which each and every Compensatory Award may be exercised or purchased by
the Executive until the earlier of (I) the second anniversary, if the Date of
Termination occurs before the third anniversary of Executive’s employment with
the Company or, if thereafter, third anniversary of the Date of Termination or
(II) the date upon which the right to exercise or purchase any Compensatory
Award would have expired if the Executive had continued to be employed by the
Company under the terms of this Agreement until the second anniversary of the
Employment Effective Date and (z) at the sole election of Executive’s legal
representative, in exchange for any Compensatory Award that is either
denominated in or payable in Common Stock, an amount in cash equal to the excess
of (I) the Highest Price Per Share over (II) the exercise or purchase price, if
any, of such Compensatory Award.
     (c) Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, and other than during a
Window Period in which event the provisions of Section 4(a) shall govern and the
Executive shall be entitled to the amounts and benefits set forth therein, this
Agreement shall terminate and the Company shall be obligated to pay to the
Executive, the greater of (i) such benefits as would be provided to Executive
under the Existing Agreement or (ii)(A) the payment of the Accrued Obligations
(which shall be paid to the Executive in a lump sum in cash within 30 days of
the Date of Termination), (B) the payment of an amount equal to the Annual
Salary that would have been paid to the Executive pursuant to this Agreement for
the period beginning on the Date of Termination and ending on the first
anniversary thereof if the Executive’s employment had not terminated by reason
of Disability (which shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination), (C) the timely payment or provision of the
Welfare Benefit

10



--------------------------------------------------------------------------------



 



Continuation and Other Benefits and (D) effective as of the Date of Termination,
(x) immediate vesting and exercisability of, and termination of any restrictions
on sale or transfer (other than any such restriction arising by operation of
law) with respect to, each and every Compensatory Award outstanding as of a time
immediately prior to the Date of Termination, (y) the extension of the term
during which each and every Compensatory Award may be exercised or purchased by
the Executive until the earlier of (I) the third anniversary of the Date of
Termination or (II) the date upon which the right to exercise or purchase any
Compensatory Award would have expired if the Executive had continued to be
employed by the Company under the terms of this Agreement until the second
anniversary of the Employment Effective Date and (z) at the sole election of
Executive, in exchange for any Compensatory Award that is either denominated in
or payable in Common Stock, an amount in cash equal to the excess of (I) the
Highest Price Per Share over (II) the exercise or purchase price, if any, of
such Compensatory Award.
     (d) Cause; Other than for Good Reason or During a Window Period . If the
Executive’s employment shall be terminated for Cause during the Employment
Period, and other than during a Window Period in which event the provisions of
Section 4(a) shall govern and the Executive shall be entitled to the amounts and
benefits set forth therein, this Agreement shall terminate without further
obligations under this Agreement to the Executive other than for Accrued
Obligations. If the Executive terminates employment during the Employment Period
other than for Good Reason and other than during a Window Period, this Agreement
shall terminate without further obligations to the Executive, other than for the
payment of Accrued Obligations. In such case, all Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.
     5. Non-exclusivity of Rights. Except as provided in Section 4 of this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as such plan, policy, practice or program is expressly
superseded by this Agreement.

  6.   Full Settlement; Resolution of Disputes.

     (a) The Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, mitigation or other
claim, right or action which the Company may have against the Executive or
others. The Company agrees to pay promptly as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (unless the

11



--------------------------------------------------------------------------------



 



Executive’s claim is found by a court of competent jurisdiction to have been
frivolous) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement (other
than Section 8 hereof) or any guarantee of performance thereof (including as a
result of any contest by the Executive about the amount of any such payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the Applicable Federal Rate provided for in Section 7872(f)(2)(A) of the
Code.
     (b) If there shall be any dispute between the Company and the Executive
concerning (i) in the event of any termination of the Executive’s employment by
the Company, whether such termination was for Cause, or (ii) in the event of any
termination of employment by the Executive, whether Good Reason existed or
whether such termination occurred during a Window Period, then, unless and until
there is a final, nonappealable judgment by a court of competent jurisdiction
declaring that such termination was for Cause or that the determination by the
Executive of the existence of Good Reason was not made in good faith or that the
termination by the Executive did not occur during a Window Period, the Company
shall pay all amounts, and provide all benefits, to the Executive and/or the
Executive’s family or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 4(a) hereof as though
such termination were by the Company without Cause or by the Executive with Good
Reason or during a Window Period; provided, however, that the Company shall not
be required to pay any disputed amounts pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled; provided further that such undertaking need not be secured, whether by
bond or otherwise.

  7.   Certain Additional Payments by the Company.

     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
     (b) Subject to the provisions of Section 7(c), all determinations required
to be made under this Section 7, including whether and when a Gross-Up Payment
is required

12



--------------------------------------------------------------------------------



 



and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the Company’s independent
accounting firm (the “Accounting Firm”); provided, however, that the Accounting
Firm shall not determine that no Excise Tax is payable by the Executive unless
it delivers to the Executive a written opinion (the “Accounting Opinion”) that
failure to report the Excise Tax on the Executive’s applicable Federal income
tax return would not result in the imposition of a negligence or similar
penalty. In the event that the Accounting Firm has served, at any time during
the two years immediately preceding a Change of Control Date, as accountant or
auditor for the individual, entity or group that is involved in effecting or has
any material interest in the Change of Control, the Executive, at his option,
shall appoint another nationally recognized accounting firm to make the
determinations and perform the other functions specified in this Section 7
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company, the Accounting Firm shall make all determinations required under
this Section 7, shall provide to the Company and the Executive a written report
setting forth such determinations, together with detailed supporting
calculations, and, if the Accounting Firm determines that no Excise Tax is
payable, shall deliver the Accounting Opinion to the Executive. Any Gross-Up
Payment, as determined pursuant to this Section 7, shall be paid by the Company
to the Executive within five days of the receipt of the Accounting Firm’s
determination. Subject to the remainder of this Section 7, any determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that a Gross-Up Payment that will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that it is ultimately determined in
accordance with the procedures set forth in Section 7(c) that the Executive is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
     (c) The Executive shall notify the Company in writing of any claims by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than 30 days after the Executive actually receives
notice in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid; provided,
however, that the failure of the Executive to notify the Company of such claim
(or to provide any required information with respect thereto) shall not affect
any rights granted to the Executive under this Section 7 except to the extent
that the Company is materially prejudiced in the defense of such claim as a
direct result of such failure. The Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which he gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with

13



--------------------------------------------------------------------------------



 



respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim;
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to the Executive;
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (iv) if the Company elects not to assume and control the defense of such
claim, permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7(c), the Company shall have the right, at its sole option, to
assume the defense of and control all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may either direct the Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s right to assume the defense of and control the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 7(c), the Executive becomes entitled to receive any
refund

14



--------------------------------------------------------------------------------



 



with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 7(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
8. Confidential Information; Certain Prohibited Activities.
     (a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After the
Executive’s Date of Termination, the Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. Except as provided in
subsection (c) below, in no event shall an asserted violation of the provisions
of this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to Executive under this Agreement. Also, within 14 days of the
termination of Executive’s employment for any reason, Executive shall return to
the Company all documents and other tangible items of or containing Company
information which are in Executive’s possession, custody or control.
     (b) Executive agrees that for a period of 24 complete calendar months
following his Date of Termination, Executive will not, either directly or
indirectly, call on, solicit, induce or attempt to induce any of the employees
or officers of the Company whom Executive had knowledge of or association with
during Executive’s employment with the Company to terminate their association
with the Company either personally or through the efforts of his or her
subordinates.
     (c) In the event of a breach by Executive of any provision of this
Section 8, the Company shall be entitled to (i) cease any Welfare Benefit
Contribution entitlement provided pursuant to Section 4(a)(ii) hereof,
(ii) relief by temporary restraining order, temporary injunction and/or
permanent injunction, (iii) recovery of all attorneys’ fees and costs incurred
in obtaining such relief and (iv) any other legal and equitable relief to which
it may be entitled, including monetary damages.

15



--------------------------------------------------------------------------------



 



9. Change of Control; Potential Change of Control.
     (a) As used in this Agreement, the terms set forth below shall have the
following respective meanings:
     “Beneficial Owner” shall mean, with reference to any securities, any Person
if:
     (i) such Person is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on the date of this Agreement) such securities; provided, however, that a
Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own,”
any security under this subsection (i) as a result of an agreement, arrangement
or understanding to vote such security if such agreement, arrangement or
understanding: (x) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by
Rule 14a-2(b)(2) of the General Rules and Regulations under the Exchange Act)
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable provisions of the General Rules and Regulations under the Exchange
Act and (y) is not then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report); or
     (ii) such Person is a member of a group (as that term is used in
Rule 13d-5(b) of the General Rules and Regulations under the Exchange Act) that
includes any other Person (other than Exempt Persons) that beneficially owns
such securities;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of,
or to “beneficially own” any security held by a Norris Family Trust with respect
to which such Person acts in the capacity of trustee, personal representative,
custodian, administrator, executor, officer, partner, member, or other
fiduciary; provided, further, that nothing in this definition shall cause a
Person engaged in business as an underwriter of securities to be the Beneficial
Owner of, or to “beneficially own,” any securities acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition. For purposes
hereof, “voting” a security shall include voting, granting a proxy, consenting
or making a request or demand relating to corporate action (including, without
limitation, a demand for a stockholder list, to call a stockholder meeting or to
inspect corporate books and records) or otherwise giving an authorization
(within the meaning of Section 14(a) of the Exchange Act) in respect of such
security.
          The terms “beneficially own” and “beneficially owning” shall have
meanings that are correlative to this definition of the term “Beneficial Owner.”
          “Change of Control” shall mean any of the following occurring on or
after the Agreement Effective Date:
     (i) Any Person (other than an Exempt Person) shall become the Beneficial
Owner of 35% or more of the shares of Common Stock then outstanding or 35% or
more of the combined voting power of the Voting Stock of the Company then

16



--------------------------------------------------------------------------------



 



outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (i) if such Person shall become a
Beneficial Owner of 35% or more of the shares of Common Stock or 35% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (x) an Exempt Transaction or (y) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (x), (y) and (z) of
subsection (iii) of this definition are satisfied;
     (ii) Individuals who, as of the Agreement Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Agreement Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board;
provided, further, that there shall be excluded, for this purpose, any such
individual whose initial assumption of office occurs as a result of any actual
or threatened election contest that is subject to the provisions of Rule 14a-11
under the Exchange Act;
     (iii) Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (x) more than 65% of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding Voting Stock
of such corporation is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger or
consolidation (ignoring, for purposes of this clause (x), the first proviso in
the definition of “Beneficial Owner” set forth in Section 9(a)) in substantially
the same proportions as their ownership immediately prior to such
reorganization, merger or consolidation of the outstanding Common Stock, (y) no
Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 35% or more of the Common Stock then outstanding or 35% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 35% or more of the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then outstanding
Voting Stock of such corporation and (z) at least a majority of the members of
the board of directors of the corporation resulting from such reorganization,
merger or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or initial action by the Board providing for
such reorganization, merger or consolidation; or
     (iv) Approval by the shareholders of the Company of (x) a complete
liquidation or dissolution of the Company, unless such liquidation or
dissolution is

17



--------------------------------------------------------------------------------



 



approved as part of a plan of liquidation and dissolution involving a sale or
disposition of all or substantially all of the assets of the Company to a
corporation with respect to which, following such sale or other disposition, all
of the requirements of clauses (y)(A), (B) and (C) of this subsection (iv) are
satisfied, or (y) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 65% of the then
outstanding shares of common stock of such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition (ignoring, for purposes of this clause (y)(A), the first
proviso in the definition of “Beneficial Owner” set forth in Section 9(a)) in
substantially the same proportions as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 35% or more of
the Common Stock then outstanding or 35% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 35% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or initial action of the Board providing
for such sale or other disposition of assets of the Company.
          “Common Stock” shall mean the common stock, par value $.01 per share,
of the Company, and shall include, for purposes of Section 4 hereof, stock of
any successor, within the meaning of Section 10(c).
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Exempt Person” shall mean (i) the Company, any subsidiary of the
Company, any employee benefit plan of the Company or any subsidiary of the
Company, and any Person organized, appointed or established by the Company for
or pursuant to the terms of any such plan, (ii) any Person who is shown under
the caption “Principal and Selling Stockholders” in the Company’s final
prospectus dated July 28, 1999 relating to its initial public offering of the
Common Stock as beneficially owning (as determined pursuant to Rule 13d-3 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement) one percent or more of the Common Stock and (iii) any lineal
descendant and any spouse of any such lineal descendant of D.W. Norris, but only
if such lineal descendant and any spouse of any such lineal descendant shall not
at any time hold shares of Common Stock or Voting Stock of the Company with the
primary purpose of effecting with respect to the Company (A) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation, (B) a
sale or transfer of a material amount of assets, (C) any material change in the
capitalization, (D) any other material change in the business or corporate
structure or operations, (E) changes in the

18



--------------------------------------------------------------------------------



 



corporate charter or bylaws or (F) a change in the composition of the Board or
of the members of senior management.
          “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock by the Company, unless
and until such time as such Person shall purchase or otherwise become the
Beneficial Owner of additional shares of Common Stock constituting 3% or more of
the then outstanding shares of Common Stock or additional Voting Stock
representing 3% or more of the combined voting power of the then outstanding
Voting Stock.
          “Norris Family Trust” shall mean any trust, estate, custodianship,
other fiduciary arrangement, corporation, limited partnership, limited liability
company or other business entity (collectively, a “Family Entity”) formed,
owned, held, or existing primarily for the benefit of the lineal descendants of
D.W. Norris and any spouses of such lineal descendants, but only if such Family
Entity shall not at any time hold Common Stock or Voting Stock of the Company
with the primary purpose of effecting with respect to the Company (i) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation (ii) a sale or transfer of a material amount of assets, (iii) any
material change in capitalization, (iv) any other material change in business or
corporate structure or operations, (v) changes in corporate charter or bylaws,
or (vi) a change in the composition of the Board or of the members of senior
management.
          “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.
          “Potential Change of Control” shall mean any of the following:
     (i) a tender offer or exchange offer is commenced by any Person which, if
consummated, would constitute a Change of Control;
     (ii) an agreement is entered into by the Company providing for a
transaction which, if consummated, would constitute a Change of Control;
     (iii) any election contest is commenced that is subject to the provisions
of Rule 14a-11 under the Exchange Act; or
     (iv) any proposal is made, or any other event or transaction occurs or is
continuing, which the Board determines, if consummated, would result in a Change
of Control.
          “Voting Stock” shall mean, with respect to a corporation, all
securities of such corporation of any class or series that are entitled to vote
generally in the election of directors of such corporation (excluding any class
or series that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).

19



--------------------------------------------------------------------------------



 



     (a) In the event that the Company is a party to a transaction that is
otherwise intended to qualify for “pooling of interests” accounting treatment,
such transaction constitutes a Change of Control within the meaning of this
Agreement and individuals who satisfy the requirements in clauses (i) and
(ii) below constitute at least 51% of the number of directors of the entity
surviving such transaction or any parent thereof: individuals who
(i) immediately prior to such transaction constituted the Board and (ii) on the
date hereof constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least 51% of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended, then this Section 9 and other Agreement provisions
concerning a Change of Control shall, to the extent practicable, be interpreted
so as to permit such accounting treatment, and to the extent that the
application of this sentence does not preserve the availability of such
accounting treatment, then, to the extent that any provision or combination of
provisions of this Section 9 and other Agreement provisions concerning a Change
of Control disqualifies the transaction as a “pooling” transaction (including,
if applicable, all provisions of the Agreement relating to a Change of Control),
the Board shall amend such provision or provisions if and to the extent
necessary (including declaring such provision or provisions to be null and void
as of the date hereof, which declaration shall be binding on Executive) so that
such transaction may be accounted for as a “pooling of interests.” All
determinations with respect to this paragraph shall be made by the Company,
based upon the advice of the accounting firm whose opinion with respect to
“pooling of interests” is required as a condition to the consummation of such
transaction.
10. Successors.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s heirs,
executors and other legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and may only be assigned to a successor described in Section 10(c).
     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

20



--------------------------------------------------------------------------------



 



11. Miscellaneous.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws that would require the application of the laws of any other state or
jurisdiction.
     (b) The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.
     (c) This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and heirs, executors and other legal representatives.
     (d) All notices and other communications hereunder shall be in writing and
shall be given, if by the Executive to the Company, by telecopy or facsimile
transmission at the telecommunications number set forth below and, if by either
the Company or the Executive, either by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
     If to the Executive:
     [Name]
     [Address]
     [Address]
     If to the Company:
     Lennox International Inc.
     2140 Lake Park Blvd.
     Richardson, Texas 75080-2254
     Telecommunications Number: (972) 497-6660
     Attention: Chief Legal Officer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (e) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (f) The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

21



--------------------------------------------------------------------------------



 



     (g) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason or during a Window Period pursuant to Section 3(c) of
this Agreement, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
     (h) This Agreement shall become effective as of                     ,
200                     (the “Agreement Effective Date “).
     IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

                  LENNOX INTERNATIONAL INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                EXECUTIVE    
 
                     
 
  [Name]        

22